

116 HR 4628 IH: Better Tools to Lower Costs Act of 2019
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4628IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Ms. Scanlon (for herself, Mr. Welch, and Mr. Brendan F. Boyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate the resource requirement with respect
			 to subsidy-eligible individuals under part D of the Medicare program.
	
 1.Short titleThis Act may be cited as the Better Tools to Lower Costs Act of 2019. 2.Eliminating the resource requirement with respect to subsidy-eligible individuals under part D of the Medicare programSection 1860D–14(a)(3)(A)(iii) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)(A)(iii)) is amended by inserting in the case of a plan year beginning before January 1, 2022, before meets.
		